Electronically Filed
                                                    Supreme Court
                                                    SCWC-15-0000080
                                                    16-DEC-2015
                                                    10:27 AM



                         SCWC-15-0000080

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                       McCULLY ASSOCIATES,
                 Respondent/Plaintiff-Appellee,

                               v.

    TEN GRAND ASSOCIATES, a Hawai#i limited partnership, and
       TEN GRAND INVESTMENTS, INC., a Hawai#i Corporation,
                Respondents/Defendants-Appellees.

----------------------------------------------------------------

JERRY TARUTANI and HUO CHEN, Co-Trustees of the Gregory Y.Y. Dunn
    Irrevocable Trust Dated December 17, 1993, Roger Y.H. Dunn
  Irrevocable Trust Dated December 17, 1993, Laurieann Y.F. Dunn
 Irrevocable Trust Dated December 17, 1993, and Michael Y.H. Dunn
            Irrevocable Trust Dated December 17, 1993,
           Respondents/Additional Defendants-Appellees,

                RONALD K. KOTOSHIRODO, RECEIVER,
           Respondent/Third-Party Plaintiff-Appellee,

                               v.

                       ALEXANDER Y. MARN,
           Petitioner/Third-Party Defendant-Appellant,

                               and

                          ERIC Y. MARN,
            Respondent/Third-Party Defendant-Appellee

-----------------------------------------------------------------
                         FIRST HAWAIIAN BANK,
                    Respondent/Garnishee-Appellee


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-15-0000080; CIV. NO. 05-1-2246-12)

       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           It appearing that the judgment on appeal in the above-

referenced matter not having been filed by the Intermediate Court

of Appeals at the time the application for writ of certiorari was

filed, see Hawai#i Revised Statutes § 602-59(a) (Supp. 2014); see

also Hawai#i Rules of Appellate Procedure (HRAP) Rule 36(b)(1)

(2015),

           IT IS HEREBY ORDERED that Petitioner/Third-Party

Defendant-Appellant’s application for writ of certiorari, filed

November 9, 2015, is dismissed without prejudice to re-filing

application pursuant to HRAP Rule 40.1(a)(1) (2015) (“The

application shall be filed within 30 days after the filing of the

intermediate court of appeals’ judgment on appeal or dismissal

order, unless the time for filing the application is extended in

accordance with this rule.”).

           DATED:   Honolulu, Hawai#i, December 16, 2015.

Alexander Y. Marn               /s/ Mark E. Recktenwald
petitioner pro se
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson


                                  2